In re Moreau, Glen W.;—Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. KW91-0842; Parish of Vernon, 13th Judicial District Court, Div. “A”, Nos. 28,560, 28,563.
Writ granted. Relator’s sentences for theft imposed on April 18, 1978 in 28,560 and 28,563 are vacated and this matter is remanded to the district court for imposition of sentences which will not result in terms exceeding what is permitted by La. R.S. 14:67. See, State v. Wagner, 410 So.2d 1089 (La.1982).